Citation Nr: 1426705	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for folliculitis/rash. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for residuals of a left knee injury. 

4.  Entitlement to service connection for disability manifested by muscle aches from the shoulder to head. 

5.  Entitlement to service connection for disability manifested by blood in urine and bowel movements. 

6.  Entitlement to service connection for bilateral carpal tunnel syndrome/ disability manifested by numbness. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975 and from September 1990 to July 1991, with additional service in the Army Reserve.  The Veteran had service in Southwest Asia theater of operations during the Persian Gulf War. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the Cleveland, Ohio RO denied service connection for hypertension, left knee injury, folliculitis (claimed as rash on feet, hands and thigh), muscle aches from shoulder to head, blood in urine and bowel and carpal tunnel syndrome.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in May 2008.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Montgomery, Alabama, which has certified the appeal to the Board.  

In June 2010, the Veteran testified during a Board hearing before another Veterans Law Judge at the local RO; a transcript of that hearing is of record.  In a March 2014 letter, the Board informed the Veteran that the Veterans Law Judge who had conducted the June 2010 hearing was no longer with the Board and offered him the opportunity to appear at another hearing before another Veterans Law Judge.  However, the Veteran did not respond.  Thus, as provided in the March 2014 letter, the Board assumes that the Veteran does not wish to appear at another hearing.  

In September 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in an April 2012 SOC (SSOC)) and returned these matters to the Board for further consideration.

In an April 2012 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), gastroesophageal reflux disease, pterygium and dry eyes and bronchitis, representing a full grant of those benefits sought.  

In June 2012, the Veteran submitted additional medical evidence directly to the Board.  Although this evidence does not appear to be relevant to the claims on appeal as it addressed other disabilities, in a May 2012 statement, the Veteran waived initial RO consideration of any additional evidence submitted at a later time.   See 38 C.F.R. §  20.800, 20.1304 (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's  claims.  Pertinent to these matters, , a February 2014 brief prepared by the Veteran's representative of record has been associated with the Veteran's Virtual VA electronic record as well as additional VA treatment records.  However, a review of the remaining documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Moreover, a review of the documents in the Veteran's electronic Veterans Benefit Management System (VBMS) record also reveals that the documents are irrelevant to the issues on appeal.  

The Board observes that the April 2012 SSOC indicated that VA treatment records through April 2012 had been reviewed and considered.  However, the Veteran's Virtual VA record includes VA treatment records dated from September 2013.  Although these additional VA treatment records have not been considered by the RO, as they do not address the Veteran's claimed skin diseases except to continue to show that the Veteran has medication to apply to the dry skin on his feet once a day, they are not pertinent to the issue decided herein, and in turn, waiver of  RO consideration is not needed.  See 38 C.F.R. § 20.1304 (2013).  

The Board's decision addressing the claim for service connection for folliculitis/rash is set forth below.  The claims for service connection for hypertension, residuals of left knee injury, disability manifested by muscle aches from the shoulder to head, disability manifested by blood in urine and bowel movements, and bilateral carpal tunnel syndrome/disability manifested by numbness are addressed in the remand following the order; these matters are again  being remanded to the agency of original jurisdiction (AOJ).    VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes, as observed above, that the Veteran submitted evidence pertaining to the disabilities of the lumbar spine and bilateral hips.  Moreover, in the February 2014 brief, the Veteran's representative appeared to raise the issues of entitlement to service connection for a left ankle disability and diabetes mellitus, type II.  It does not appear that the these claims for service connection for low back, bilateral hip, left ankle disabilities and type II diabetes mellitus  have not yet been addressed by the AOJ.    As such, these matters are not properly before the Board, and are thus referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Although the Veteran's service treatment records reflect evaluation and treatment for folliculitis, there is no credible evidence of skin disease for many years after service, and the only medical opinion on the question of whether there exists a medical nexus between any current skin disease and service weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for folliculitis/rash are not met.  38 U.S.C.A.  §§ 1101, 1110, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R.  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a May 2006 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2007 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the May 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, post service reports of private and VA treatment, and the January 2011 VA examination report.  Also of record and considered in connection with the appeal is the transcript of the June 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim decided herein, prior to appellate consideration, is required.

With respect to the Veteran's June 2010 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the another Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2010 hearing, the Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's skin rash and why he believed this disability to be service-related, to specifically include a description of in-service symptoms as well as ongoing symptoms since that time; and whether there were any outstanding medical records available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the case was remanded to obtain additional evidence.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.  Moreover, as noted above, the Veteran was given another opportunity to testify before another Veterans Law Judge, but he did not seek another hearing.   

Again, the Board sought further development of the claim in September 2010.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In this regard, the RO/AMC was directed to obtain additional VA treatment records dated from August 2007, obtain any additional service personnel records as well as Army Reserve service treatment records, and afford the Veteran a VA examination.  On remand, additional VA treatment records were obtained as well as service personnel records and service treatment records from the Army Reserve.   

Moreover, the Veteran was afforded another VA examination in January 2011 in accordance with the Board's remand directive.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review with respect to the issue decided herein.

Accordingly, the Board finds that the RO and AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied.   The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran is seeking service connection for folliculitis/rash.  At the Board hearing, the Veteran reported breaking out in a rash while on active duty in the Southwest Asia theatre of operations and receiving salve for it.  He indicated that he continued to experience intermittent flare-ups after service and he was receiving medication from his doctor.  He also reported that the end of his toe had turned black at one point and his VA doctor ran a test on it, but the Veteran could not recall what he was told.  He reported that VA continues to give him salve to treat his rash.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic disease becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   In the instant case, folliculitis/rash is not one of the enumerated chronic diseases and thus, service connection may not be granted based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.310(a) (2013), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.]

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence in light of the governing legal authority, the Board finds that the claim for service connection for folliculitis/rash must be denied.

The Veteran's service treatment records reflect that in January 1991, while stationed in the Southwest Asia theatre of operations, the Veteran complained of a rash following an anthrax vaccine.  The examiner observed a small patch of rash on the right cheekbone and the assessment was probable folliculitis.  Bacitracin ointment was prescribed.  On separation examination in June 1991, examination of the skin was normal, and the Veteran denied any skin disease on his contemporaneous report of medical history.  However, again, in September 1993 while in the Army Reserve, the Veteran presented complaining of a nodule on the right upper thigh for three days.  The assessment was infected hair follicle (folliculitis).  Service treatment records are silent with respect to any other skin diseases and/or rashes.  

The Veteran filed his current, initial claim in March 2006 reporting a rash on his feet, hands, back and thigh.  Post service private treatment records showed that in October 1998, the Veteran had a rash in the groin secondary to tinea cruis.  However, the rash was noted to have resolved in a November 1998 record.  Prior treatment records are silent with respect to any skin problems and show that on clinical evaluation, the skin was warm and dry.  Importantly, a February 1998 record showed that the Veteran reported a negative history for any skin problems.  Subsequent treatment records are silent with respect to any skin rash until March 2003 when the Veteran presented complaining of a rash on both shoulders for two months.  VA treatment records beginning in February 2006 showed a diagnosis of tinea pedis.  Remaining treatment records continue to show tinea pedis, but are silent with respect to any other skin problems.  The post service records are also silent with respect to any findings of folliculitis.  

Based on the Veteran's hearing testimony of experience symptoms in service as well as intermittent flare-ups of skin problems, since service, in September 2010, the Board remanded the case for a VA examination.  

In January 2011, the Veteran underwent a VA examination.  It was noted that the Veteran had bilateral foot eczema, which was located between the 4th and 5th toes and diagnosed in 2006 at VA.  The examiner did not find any skins disease on the head, face neck or hand.  After reviewing the claims file and examining the Veteran the examiner opined that folliculitis/skin rash was not caused by or attributable to service.  The examiner rationalized that the examination revealed dermatitis of bilateral 4th and 5th toes.  There was no other evidence of folliculitis or skin rash and current skin complaints were diagnosed at VA in 2006.  

In March 2011, the Veteran underwent a Persian Gulf Examination at VA.  The Veteran reported a rash on hands and fingers; however examination of the skin showed that he was free from rashes at that time.  Subsequently, an April 2012 record notes that the Veteran had thick mycotic nails of the feet, callous medial 1st digit on both feet and dry skin bilateral feet.  VA treatment records document that the Veteran has been prescribed a cream to apply topically daily for dry skin on his feet.  However, these records are silent with respect to any other skin disorders.  Moreover, these records do not link any current symptoms of the feet to service.  

As indicated, in this case, the Veteran has asserted that he has had skin rashes off and on since discharge for which he has been treated by salves prescribed by VA.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran's statements regarding any continuity of skin symptoms since service are not credible.  The Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of skin complaints or diagnosed disability until the rash on the groin in 1998.  At that time, the Veteran did not report any chronic skin problems since service.  In fact, previously in February 1998, the Veteran expressly denied any history of skin problems.  Significantly, this rash was diagnosed as tinea cruris, not  folliculitis and was not in the same location as the folliculitis in service.  Moreover, the next post service evidence of a rash is in March 2003 when the Veteran reported a rash on the shoulder for two months.  This rash again was not in the same location as the folliculitis in service.  Moreover, it would be reasonable to assume that if the Veteran had been having continuing skin problems since service, he would have reported it during the course of seeking treatment on these two occasions.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

As regards to the latter point, the Board finds it significant that the Veteran first reported skin problems related to service when he filed his current claim in March 2006, almost 15 years after his discharge from service.  It would be reasonably to assume that if the Veteran had been experiencing skin problems since service, he would have reported it sooner.  These discrepancies weigh against the credibility of any current assertions of continuity of skin symptoms since service, advanced in connection with the current claim for monetary benefit.

Moreover, the Veteran's skin disease is not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded on the based upon a showing of continuity of symptomatology .  See Walker v, cited above.  As such, in order to establish service connection, there must be some competent evidence establishing that a respiratory disorder was incurred during service.  See 38 C.F.R. 3.303(d).  In this case, there is no medical evidence or opinion even suggesting a medical nexus between the Veteran's current skin rash, primarily diagnosed as tinea pedis, and the Veteran's service.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the January 2011 VA examiner opined that the Veteran's current skin disorder was not related to service and offered a rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.  Importantly, the only skin complaints documented in the service treatment records was diagnosed as folliculitis.  However, there has been no post service medical evidence showing folliculitis.  Rather post service treatment records show findings of tinea, as opposed to folliculitis, which are two separate skin disorders.  

Finally,  the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between any current skin disorder and service, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  In this regard, the Veteran and his representative are not competent to link any current skin disorder to the folliculitis he had in service.  Hence, the lay assertions in this regard have no probative value. 

In the February 2014 brief, the Veteran's representative stated that PTSD has been known to aggravate skin problems and cited to the VA/DOD Clinical Practice Guideline for the Management of PTSD.  Nevertheless, in the instant case, aside from the Representative's naked assertion, there is otherwise no competent lay or medical evidence even suggesting an association between any current skin disorder and  the Veteran's service-connected PTSD.  This guideline referenced by the representative merely suggests that when managing PTSD, clinicians should be aware of its effect on other chronic diseases, but again, in the instant case, there has been no evidence even suggesting such a link.  At no point during the course of the appeal has the Veteran provided any evidence suggesting a link between his PTSD and his skin disorder.  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In sum, an examination to consider whether the Veteran's claimed skin disability is etiologically related to his service-connected PTSD is unwarranted because the Veteran's representative has provided nothing more than a conclusory generalized lay statement in linking any skin disorder to PTSD.  Waters, supra.  Given the lack of any competent evidence, there is no basis for awarding service connection on a secondary basis.  

For all the foregoing reasons, the Board finds that the claim for service connection for folliculitis/rash must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no competent, credible, and probative evidence to support required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for folliculitis/rash is denied.


REMAND

Unfortunately the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the instant case, in the prior September 2010 remand, the Board remanded the case to afford the Veteran a VA examination with opinion to address the etiology of the claims remaining on appeal.  As noted above, the Veteran was afforded a VA examination in January 2011, which addressed all the disabilities on appeal.  Unfortunately, for the reasons outlined below the Board finds that the VA examination is insufficient and further addendum opinions are necessary.  

Initially, the Board observes that the examiner found that the Veteran's hypertension was not caused by or attributable to service as the Veteran was diagnosed with hypertension in 1992, which was after his discharge from service.  However, this rationale is deficient because it appears to indicate that the Veteran had hypertension within one year of the Veteran's discharge from service and, in turn, if manifested to a compensable degree would be presumed to have manifested in service.  38 C.F.R. §§  3.307, 3.309.  As such, further development is necessary, including attempting to obtain treatment records from this period, to determine whether the Veteran's hypertension manifested to a compensable degree within one year from discharge and is thus, presumed due to service.  Moreover, in the February 2014 brief, the Veteran's representative asserted that the Veteran's hypertension is secondary to his now service-connected PTSD in accordance with 38 C.F.R. § 3.310.  As such, further opinion is needed  to determine whether the Veteran's hypertension was caused or is aggravated  by his PTSD.  

Likewise the VA examiner also diagnosed the Veteran with mild left knee osteoarthritis and found that this disability was also not caused by or attributed to service.  He rationalized that the onset of knee pain did not begin until 2007.  However, the claims file and medical records are replete with contentions that the Veteran's knee pain began during service when the Veteran bumped his knee into a piece of large metal.  In the same report, the examiner also noted pain beginning in 1994.  As such, given these inconsistences, further opinion based on full consideration of the  Veteran's lay assertions is needed.  

Moreover, the examiner also diagnosed the Veteran with left distal rotator cuff impingement and found that this disability was also not caused by or attributable to service as the Veteran's history indicated complaints of shoulder and muscle injury associated with a 1981 motor vehicle accident.  Nevertheless, as nothing was noted on entry into his second period of active duty, the Veteran is presumed to have been in sound condition with respect to any left shoulder disability upon entrance into service.  See 38 U.S.C.A. § 1111.  However, clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Given that the examiner attributed the disability to a pre-service injury, an opinion is needed to address whether the disability clearly and unmistakably existed prior to service entrance, and, if so whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

Also, with respect to the issues of disability of blood in urine and bowel movements, which the examiner attributed to hemorrhoids, and bilateral carpal tunnel syndrome, the examiner indicated that he could not resolve these issues "without resorting to mere speculation."  The Board points out that the United States Court of Appeals for Veterans Claims (Court) has determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this regard, although the examiner considered the medical evidence and the Veteran's service treatment records, it does not appear that the examiner considered the Veteran's complaints of in-service problems with respect to these disabilities, which he is competent to assert.  See, e.g., Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also observes again that in its February 2014 brief, the Veteran's representative has argued that the Veteran's disabilities are secondary to his PTSD.  In this regard, in its brief, the Veteran's representative again cited to the VA/DOD Clinical Practice Guideline for the Management of PTSD.  Although the link appears to tenuous at best, in light of the need to remand for an additional opinion, an addendum opinion should also be obtained to address any causal relationship between the remaining issues on appeal and the Veteran's PTSD.    

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, given the deficiencies discussed above, remand is required to ensure compliance with the Board's prior  remand.  See Stegall, 11 Vet. App. at 271.

Hence, the RO should obtain from the examiner who conducted the January 2011 examination addendum opinions with respect to the issues remaining on appeal to remedy the deficiencies outlined above.  The RO should only arrange for the Veteran to undergo another VA examination if the January 2011 examiner is not available, or another examination of the Veteran is deemed warranted. 

If another examination is necessary, the Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the record (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake action to obtain and associate with the record all outstanding, pertinent records. 

Virtual VA currently includes outpatient treatment records from the VA Medical Center (VAMC) in Tuscaloosa, Alabama dated through September 2013; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Tuscaloosa VAMC since September 2013, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In this regard, in its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain outstanding, pertinent private records, to include treatment records from 1992 concerning his initial diagnosis of hypertension. 



Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these  matters are  hereby REMANDED for the following action:

1.  Obtain from the Tuscaloosa VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records. to particularly include those pertaining to his hypertension diagnosis in 1992.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the record, request that the same physician who conducted the January 2011 VA examination provide addendum opinions addressing the following:  

With respect to hypertension, the examiner should render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability:

 (a) had its onset in service, was manifested to a compensable degree with one year of discharge from his active duty service in July 1991, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein; or, if not, 

(b) was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include any elevated blood pressure readings documented in the service treatment records. 

With respect to mild left knee arthritis, the examiner should provide complete, clearly-stated rationale for the opinion rendered that the Veteran's current left knee disability "was not caused by or attributable to service." 

In providing this rationale, the examiner should specifically consider and discuss the Veteran's documented medical history reflected in in-service and post-service treatment records, the Veteran's assertions that the onset of knee pain was during service due to an injury when he bumped his knee into a large piece of metal while stationed in the Southwest Asia theatre of operations.  

If the disability is not deemed related to service, the examiner should also render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability was caused  or  is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinion, the examiner should specifically address the VA/DoD Practice Guideline for the Management of PTSD.

With respect to left distal rotator cuff impingement, the examiner should render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether  this disability (a) clearly and unmistakably existed prior to entrance into the second period of active duty, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of the Veteran's last period of service. 

If the disability is found not to have clearly and unmistakably existed prior to service, the examiner should  opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein. 

In rendering the requested opinion(s), the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment records, post service treatment records, the claimed 1981 motor vehicle accident, and Veteran's assertions of continuing symptoms since the in-service incidents, to specifically include his assertions that his current disability is due to operating heavy vehicles.

If the disability is deemed not related to service, the examiner should also render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinion, the examiner should specifically address the VA/DoD Practice Guideline for the Management of PTSD.

With respect to blood in urine and bowel movements, which have been attributed to hemorrhoids, the examiner should provide complete, clearly-stated rationale for the opinion rendered that the Veteran's current disability "was not caused by or attributable to service." 

In providing this rationale, the examiner should specifically consider and discuss the Veteran's documented medical history reflected in in-service and post-service treatment records, the Veteran's assertions that the onset of was during service while stationed in the Southwest Asia theatre of operations.  

The examiner should also render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinion, the examiner should specifically address the VA/DoD Practice Guideline for the Management of PTSD.

With respect to bilateral carpal tunnel syndrome, the examiner should provide complete, clearly-stated rationale for the opinion rendered that the Veteran's current disability "was not caused by or attributable to service." 

In providing this rationale, the examiner should specifically consider and discuss the Veteran's documented medical history reflected in in-service and post-service treatment records, the Veteran's assertions that the onset of was during service due to operating heavy vehicles while in the Southwest Asia theatre of operations.  

The examiner should also render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability  was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinion, the examiner should specifically address the VA/DoD Practice Guideline for the Management of PTSD.

Complete , clearly stated rationale for all conclusions reached must be provided.

5.  If the January 2011 VA examiner is not available, or another examination of the Veteran is deemed warranted, arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility. 

The contents of the entire record, along with a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

With respect to hypertension, the examiner should render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability:

(a) had its onset in service, was manifested to a compensable degree with one year of discharge from his active duty service in July 199, or is  otherwise  medically-related to the Veteran's military service, to include injury/complaints therein; or if not,

(b) was caused or  is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include blood pressure readings documented in the service treatment records and  Veteran's assertions of continuing symptoms since the in-service incidents

With respect to mild left knee arthritis, the examiner should render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability (a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein; or if not, (b) was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested  opinion(s), the examiner should specifically consider and discuss the Veteran's documented medical history reflected in in-service and post-service treatment records, and the Veteran's assertions that the onset of knee pain was during service due to an injury when he bumped his knee into a large piece of metal while stationed in the Southwest Asia theatre of operations.  The examiner should also specifically address the VA/DoD Practice Guideline for the Management of PTSD.

With respect to left distal rotator cuff impingement, the examiner should render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether this disability (a) clearly and unmistakably existed prior to entrance into the second period of active duty, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of the Veteran's last period of service.  

If the disability is found not to have clearly and unmistakably existed prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability (a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein; or , if not, (b) was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment records, post service treatment records, the claimed 1981 motor vehicle accident, and Veteran's assertions of continuing symptoms since the in-service incidents, to specifically include his assertions that his current disability is due to operating heavy vehicles.  The examiner should also specifically address the VA/DoD Practice Guideline for the Management of PTSD

With respect to blood in urine and bowel movements, which have been attributed to hemorrhoids, the examiner should render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability (a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein; or, if not (b) was caused  or  is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In providing the requested opinion(s),  the examiner should specifically consider and discuss the Veteran's documented medical history reflected in in-service and post-service treatment records, the Veteran's assertions that the onset of was during service while stationed in the Southwest Asia theatre of operations.  The examiner should also specifically address the VA/DoD Practice Guideline for the Management of PTSD

With respect to bilateral carpal tunnel syndrome, the examiner should render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability (a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein; or , if not, (b) was caused  or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In providing the requested opinion(s),  the examiner should specifically consider and discuss the Veteran's documented medical history reflected in in-service and post-service treatment records, the Veteran's assertions that the onset of was during service due to operating heavy vehicles while in the Southwest Asia theatre of operations.  The examiner should also specifically address the VA/DoD Practice Guideline for the Management of PTSD

All examination findings, along with complete, clearly-stated rationale for all conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matters remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the matter is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


